Case 2:15-cv-00185-DRH-SIL Document 37 Filed 08/03/20 Page 1 of 4 PagelD #: 164

MOSER LAW FIRM, P.C.

5 E. MAIN ST.
HUNTINGTON, NY 11743
(631) 824-0200

 

www.moserlawfirm.com
Steven J. Moser, Esq. steven.moser@moserlawfirm.com

August 3, 2020

Hon. Steven I. Locke, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

Re: De La Cruz Castaneda v. County of Suffolk, 15-cv-00185-DRH-SIL
Dear Judge Locke:

I represent the estate of the Deceased Plaintiff in the above captioned matter. |
respectfully move to withdraw as Counsel for Regina De La Cruz-Castaneda.

Local Civil Rule 1.4 states that:

An attorney who has appeared as attorney of record for a party may be relieved... only by
order of the Court... Such an order may be granted only upon a showing by affidavit or
otherwise of satisfactory reasons for withdrawal... and the posture of the case, including
its position, if any, on the calendar, and whether or not the attorney is asserting a
retaining or charging lien. All applications to withdraw must be served upon the client
and (unless excused by the Court) upon all other parties.

In this District, “‘[i]t is well-settled that a lawyer may seek to withdraw when the client
renders it unreasonably difficult for the lawyer to carry out such employment effectively.”
United States v. Lawrence Aviation Indus., No. 06-CV-4818, 2011 WL 601415, at *1 (E.D.N.Y.
Feb. 11, 2011) (internal quotation marks and alterations omitted). In this regard, satisfactory
reasons for withdrawal include “a client’s lack of cooperation, including lack of communication
with counsel.” Naguib v. Pub. Health Solutions, No. 12-CV-2561, 2014 WL 2002824, at *1
(E.D.N.Y. May 15, 2014) (granting a withdrawal motion where the client refused to
communicate and cooperate with counsel).

Ms. Regina De la Cruz-Castaneda died on January 9, 2018.

After Ms. De La Cruz-Castaneda passed away, my office communicated with her
husband, Mr. Henry Castaneda, who was the administrator of her estate. He initially indicated
¥ * qj 4 i

[MSL WAT SHaOM
NAAM AB

CBN EE YY “OTs ALT ALA

QOL EER CMe)

  

fiona BN .eQre bet Mave ped Gventd | agveats

DONT LL feu.

ive wedoold i sayuit scold

had ori? avoid batiatl

HoY wea joineiCl miatessc

oxeal isrebs ft 00!

CAVED aio% wet qual feudal

SHA 26 PoUevo-c TT Mo Qiao ainial) co ahsinaias mid bude 8

isdeo egbul, tod

f atnot boretqns avudm of) ai Tiveil bov-noveC odio alates odi isueovyet |
borer” Nu) gp) 9G saigod wl loenuoO 2s woibdaw 0} soul Mbibosgeen

trol eatote #oi oludt di Issa

vel deo J beveiles ad veer aise eet broues To votes eo besseqes ead ow vormolta of,

  

ww Hivebiis vd gnivode 6 noqu vii ie Hue ead vemiebia as tone rm ors TOG
anibulont ase orl le suteaq aly bar . . davavibiitey iol enossa: vigiostellsa lo sabaniode
G RI T2eR aL YOMIONS sili fori io vet aflys bis cisbagine od! ao sven TH stwitizng aii

ISHS wt toqu boviue yd aur wotlilies Oo) anoboailgg ILA noi! griguads to udininiog

siting torte Te oq (ipo alt yd boeuexe exsiin) bes

sigils ofl aor weotbitive OF dose ernie eval 6 ted boitue- Hhowe af tft} joven ati nd
“sisvitustls iasenivolarme duue tie yrs of ronan sali tot Hoh aderoesoaig WH ewbrot
YUE [i ws CIRLOG A TI OS 61 6b a0 sols JAG polich voit ated bode
‘nolosieiee Unpeot 2idi af (boise gnolisialie bos adhe nulsioup inmeian) CLLOS 1b dct
heioainuentics To duel walbulort Gaiieraqoos | ‘to dosh 2 inaile pe” olulandi lpvastiseliiv sal: BNOBEY
1’ ig BCKCOOS Py Bac a sel-VO-CE oOo axncidlod Ailnolk whl oo dinen4 “ordauen dh
Ot buaiisr iratly ol oni aude ie éomiiive s gnitasin) (E108 Cb va YALL
leanauos iit: oteiqooe brs olsainucucnias

u
mee
pe
}
te
oe

IGS 0 ercoast ne boi shormsieasD-xui) al oC entgols el

yo diiw belnotuarimes soiflo vor vevwe beecs phoncies -sun0 al oC) 2h will A
botsatbal vilaiiat oH sisres ior to tohntelaticbe oll civ c otiye bursies > yirtoh aM bosdeurl
Case 2:15-cv-00185-DRH-SIL Document 37 Filed 08/03/20 Page 3 of 4 PagelD #: 166

an interest in being substituted for his deceased spouse in this action. Our last communication
with Mr. Castaneda was in 2019,

On June 19, 2020, my office left Mr. Henry Castaneda (husband to De La Cruz-
Castaneda) a voicemail. He did not return this telephone call.

On July 7, 2020, my office attempted to reach Mr. Castaneda at several different phone
numbers but all were out of service.

On July 9, 2020, my legal assistant, Joshua Stickell, travelled to Mr. Castaneda’s
residence in hopes of speaking to him in person. Mr. Castaneda was not at home. Mr. Stickell
left a letter for Mr. Castaneda asking him to contact our office immediately.

As of the date of this application, we have not received any response from Mr. Castaneda.
I will not be exercising a charging lien against any recovery.

Wherefore, I respectfully request leave to withdraw as counsel for the deceased plaintiff,
Regina De La Cruz Castaneda.

Respectfully submitted,

Steven John Moser
CERTIFICATE OF SERVICE

I hereby certify:
1. I ama legal records clerk with the Moser Law Firm, P.C.
2. On August 3, 2020, I served this letter motion to withdraw as counsel for Regina De La
Cruz Castaneda via first class mail upon the following person(s):

Henry Castaneda
241 Blue Point Road
Selden, NY 11784

I declare under penalty of perjury that the foregoing is true and correct.

Dated: Huntington, New Yor.

   

 
Case 2:15-cv-00185-DRH-SIL Document 37 Filed 08/03/20 Page 4 of 4 PagelD #: 167

098 vidi ai senda borscogb etd idl bontitedue griud ai tevteid es

nolisuingracies tent wo
C108 nt 2eyw sharciegD oi cuive

uid) ad ot cp besdeurl) sbonsten 2 vuigh oh Fal gotfie ven OCOD 2 fF oaul nO
Jiso snoddjeish salt rivijer ton bib oll dipmyotos 6 (sborisie:)

1odg Jasiotith lsyeves gs ubensen > aM dose ob byinmeas corto yin QS0E Velul oO

onvtoe te bio sia ts tad etodituin

esboasiess ofA ai beligvged tludoud oudeol jaaiicen toned var OCG 0 yal aG

odolic aM .sriod in Jon sew sbotsme) aM cozieq on mitt ot aaidsoqe to eoqod mi senobies

lotaibornn’ avitie we dositios of irl oniden sbocnlas) cv vel rsitel g ftol

“iM ron sernoqgo7 «ae bovieoot lon ovad ov .moluutidgqs 2init to 2 fio 2Aé
: e:

SBLUNB AB.
Sprovaggt ng Tenisga oon uiiuiade 6 gaictorene ed jon Hiv |

funisly bezseseb ot el lecaues as vertbAnw of aveal ieauper hitioagqear b orlerd
lores sin 6.) oC! gala

Woh el pv ehice 3
JoTiiaidias 2th Losqeo 4

aaa) tiie rove
OLY HS TO TP ADEA

oe 1
Woe Yagred |

JOG i wad tecoi oct dive cholo ¢ brooet [eye nome T
oletlaniges tol foemioo an verbriw of aodorn teflsl ett bovioe ESOS 6 tena nO Of

 

fainosiog uarwollot ad soci: fuser cestu dent siv gboiuhee dsuy)

shanna 3 virslt
booed tipo aglfh 1h

LBV dt WA mablga

Jaaties bis out ab agnteggiol orl! tod pga de atisasy wbau vinigsh |

SHOW well HOrgnit mkt cboind

UOT rantonst

 

avdic oiinapol A
